Exhibit 10.01

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of September 19, 2014 (the
“Amendment”) is entered into among Cadence Design Systems, Inc. (the
“Borrower”), the Lenders party hereto and Bank of America, N.A., as
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Guarantors party thereto, the Lenders and the
Administrative Agent entered into that certain Credit Agreement dated as of
December 12, 2012 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”); and

WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement as set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments.

(a) All references in the Credit Agreement to the terms “Book Managers” and
“book manager” are hereby deleted and replaced with “Bookrunners” and
“bookrunner” as applicable.

(b) The following definitions appearing in Section 1.01 of the Credit Agreement
are hereby deleted: “Cash Management Bank,” “Collateral,” “Collateral
Documents,” “Consolidated Net Worth,” “Hedge Bank,” “Secured Cash Management
Agreement,” “Secured Hedge Agreement,” “Secured Party Designation Notice,” and
“Security Agreement”.

(c) The following definitions appearing in Section 1.01 of the Credit Agreement
are hereby amended to read as follows:

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

 

Pricing
Tier

  

Consolidated
Leverage Ratio

   Commitment
Fee   Letters of
Credit   Eurocurrency
Rate Loans   Base Rate Loans

1

   < 1.50 to 1.0        0.20 %       1.25 %       1.25 %       0.25 %

2

  

³ 1.50 to 1.0 but

< 2.00 to 1.0

       0.25 %       1.50 %       1.50 %       0.50 %

3

  

³ 2.00 to 1.0 but

< 2.50 to 1.0

       0.30 %       1.75 %       1.75 %       0.75 %

4

   ³ 2.50 to 1.0        0.35 %       2.00 %       2.00 %       1.00 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to



--------------------------------------------------------------------------------

Section 7.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Tier 4 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered in accordance with Section 7.02(b), whereupon the
Applicable Rate shall be adjusted based upon the calculation of the Consolidated
Leverage Ratio contained in such Compliance Certificate. The Applicable Rate in
effect from the First Amendment Effective Date through the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b) for the fiscal quarter ending
September 30, 2014 shall be determined based upon Pricing Tier 2.

“Consolidated Tangible Assets” means, as of any date, Consolidated Total Assets
minus the book value of intangible assets (including, for the avoidance of
doubt, goodwill), as determined in accordance with GAAP.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided, however, that Equity Interests shall not include Convertible Bond
Indebtedness, Capped Call Transactions, Convertible Bond Hedge Transactions and
Warrant Transactions.

“Eurocurrency Rate” means:

(a) for any Interest Period, with respect to any Credit Extension:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London time) on
the Rate Determination Date, for deposits in the relevant currency, with a term
equivalent to such Interest Period;

(ii) denominated in any Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the relevant
Lenders pursuant to Section 1.06(a); and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m.
(London time) determined two (2) Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for deposits in Dollars
with a term of one (1) month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in

 

2



--------------------------------------------------------------------------------

a manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent; provided, further that if the
Eurocurrency Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

“Guarantors” means, collectively, (a) each Person that joins as a Guarantor
pursuant to Section 7.13 or otherwise and (b) the successors and permitted
assigns of the foregoing. Notwithstanding anything to the contrary contained
herein, (i) Cadence Receivables Consolidation Corporation, a Delaware
corporation, and Cadence Nippon Finance, LLC, a Delaware limited liability
company, shall not be Guarantors and (ii) in no event shall an Excluded
Subsidiary be a Guarantor.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement and the Fee Letter.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, in each case pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit 2.02 or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Maturity Date” means September 19, 2019; provided, however, that, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Permitted Acquisition” means an Investment consisting of an Acquisition,
provided that (a) no Default shall have occurred and be continuing or would
result from such Acquisition, (b) the property acquired (or the property of the
Person acquired) in such Acquisition is used or useful in a line of business not
prohibited by Section 8.07, (c) in the case of an Acquisition of the Equity
Interests of another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such Acquisition,
(d) upon giving effect to such Acquisition, the Loan Parties shall be in
compliance with the financial covenants set forth in Section 8.11 on a Pro Forma
Basis, and if the aggregate cash and non-cash consideration (including Equity
Interests but excluding the estimated value of any contingent earn-out
obligations) paid for such Acquisition exceeds $50,000,000 (determined at the
time such Acquisition is consummated), at least one Business Day prior to the
consummation of such Acquisition, the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating such
compliance and (e) if such transaction involves the purchase of an interest in a
partnership between any Loan Party as a general partner and entities
unaffiliated with the Borrower as the other partners, such transaction shall be
effected by having such equity interest acquired by a corporate holding company
directly or indirectly wholly owned by such Loan Party newly formed for the sole
purpose of effecting such transaction.

 

3



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment, (b) any payment made in cash to holders of Convertible
Bond Indebtedness in excess of the original principal (or notional) amount
thereof and interest thereon (and, to the extent not permissible to be satisfied
with shares of common stock, customary redemption, mandatory conversion or
similar premiums, if any), unless and to the extent that a corresponding amount
is received in cash (whether through a direct cash payment or a settlement in
shares of stock that are immediately sold for cash) substantially
contemporaneously from the other parties to a Convertible Bond Hedge Transaction
relating to such Convertible Bond Indebtedness and (c) any cash payment (other
than payments in cash in lieu of fractional shares) made in connection with the
settlement of a Warrant Transaction solely to the extent the Borrower has the
option of satisfying such payment obligation through the issuance of capital
stock.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. Notwithstanding
the foregoing, to the extent entered into in connection with Convertible Bond
Indebtedness, Capped Call Transactions, Convertible Bond Hedge Transactions and
Warrant Transactions, and any arrangements or agreements related thereto, and
any accelerated share repurchase contract, forward share purchase contract or
similar contract with respect to the purchase by the Borrower of the Equity
Interests of Borrower which purchase is permitted by Section 8.06(d) or 8.06(f)
shall not constitute Swap Contracts.

 

4



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
Convertible Bond Hedge Transactions or Warrant Transactions, as applicable,
after taking into account the effect of any legally enforceable netting
agreement relating thereto, (a) for any date on or after the date such Swap
Contracts, Convertible Bond Hedge Transactions or Warrant Transactions, as
applicable, have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, Convertible Bond Hedge
Transactions or Warrant Transactions, as applicable, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts, Convertible Bond Hedge Transactions or
Warrant Transactions (which may include a Lender or any Affiliate of a Lender).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
2.04 or such other form as approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approve by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

(d) The following new definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 or the UK Bribery Act 2010.

“Applicable Warrant Transaction Reduction Amount” means, at any date of
determination, the aggregate amount of all cash payments made by the Borrower
and its Subsidiaries during the twenty-four month period preceding such date in
connection with the settlement of a Warrant Transaction solely to the extent the
Borrower did not have the option of satisfying such payment obligation through
the issuance of capital stock; provided, however, that any such payment made
during any time that the Consolidated Leverage Ratio (calculated on a Pro Forma
Basis after giving effect to such payment) did not exceed 2.50 to 1.0 shall be
excluded from the calculation of the “Applicable Warrant Transaction Reduction
Amount”.

“Capped Call Transactions” means one or more call options (or substantively
equivalent derivative transaction) referencing the Borrower’s Equity Interests
purchased by the Borrower (or a Subsidiary) in connection with the issuance of
Convertible Bond Indebtedness with a strike or exercise price (howsoever
defined) initially equal to the conversion price (howsoever defined) of the
related Convertible Bond Indebtedness (subject to rounding) and limiting the
amount deliverable to the Borrower (or a Subsidiary) upon exercise thereof based
on a cap or upper strike price (howsoever defined).

“Consolidated Total Assets” means, as of any date, the book value of total
assets of the Borrower and its Subsidiaries on a consolidated basis.

“Convertible Bond Hedge Transactions” means one or more call options (or
substantively equivalent derivative transaction) referencing the Borrower’s
Equity Interests purchased by the Borrower in connection with the issuance of
Convertible Bond Indebtedness with a strike or exercise price (howsoever
defined) initially equal to the conversion or exchange price (howsoever defined)
of the related Convertible Bond Indebtedness (subject to rounding).

 

5



--------------------------------------------------------------------------------

“Convertible Bond Indebtedness” means Indebtedness having a feature which
entitles the holder thereof to convert or exchange all or a portion of such
Indebtedness into or by reference to Equity Interests of the Borrower.

“First Amendment Effective Date” means September 19, 2014.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means Dollars, Euro, Sterling and Japanese Yen, in each
case as long as there is a published LIBOR rate with respect thereto.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent). In the event such market practice is not administratively
feasible, the Administrative Agent shall provide notice to the Borrower of a
deviation from market practice as soon as practical that the Administrative
Agent will deviate from the standard market practice in determining the rate
fixing day.

“Warrant Transactions” means one or more call options, warrants or rights to
purchase (or substantively equivalent derivative transaction) referencing the
Borrower’s common stock written by the Borrower substantially contemporaneously
with the purchase by the Borrower of Convertible Bond Hedge Transactions and
having an initial strike or exercise price (howsoever defined) greater than the
strike or exercise price (howsoever defined) of such Convertible Bond Hedge
Transactions.

(e) Section 1.03(c) is hereby amended to read as follows:

(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that:

(i) all calculations of the financial covenants in Section 8.11 (including for
purposes of determining the Applicable Rate) shall be made on a Pro Forma Basis
with respect to (A) any Disposition of all of the Equity Interests of, or all or
substantially all of the assets of, a Subsidiary, (B) any Disposition of a line
of business or division of any Loan Party or Subsidiary, or (C) any Acquisition,
in each case, occurring during the applicable period; and

(ii) for purposes of all calculations hereunder, the principal amount of
Convertible Bond Indebtedness shall be the outstanding principal (or notional)
amount thereof, valued at par.

 

6



--------------------------------------------------------------------------------

(f) Section 2.02(a) is hereby amended to read as follows:

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans. Each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Loan Notice shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, and
(vi) if applicable, the currency of the Loans to be borrowed. If the Borrower
fails to specify a Type of a Loan in a Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurocurrency Rate Loan. No Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency.

(g) Section 2.04(b) is hereby amended to read as follows:

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such Swing Line Loan Notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum principal amount of $100,000 and integral multiples of $100,000 in
excess thereof, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative

 

7



--------------------------------------------------------------------------------

Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Borrowing of Swing Line Loans (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(h) Section 2.05(a)(i) is hereby amended to read as follows:

(i) Revolving Loans. The Borrower may, upon notice from the Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(A) such notice must be in a form reasonably acceptable to the Administrative
Agent and be received by the Administrative Agent not later than 11:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (2) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (3) on the date of prepayment of Base Rate Loans; (B) any such prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding); and (C) any prepayment of Base Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof (or, if less, the entire principal amount thereof then
outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. Any notice of
prepayment of Loans denominated solely in Dollars given by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or capital raising or the occurrence of a Change of Control, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.15, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Applicable
Percentages.

(i) Section 4.05 is hereby amended by deleting the last sentence thereof.

(j) Section 5.01 is hereby amended by deleting clauses (a)(iv) and (a)(vi)
thereof and replacing each such clauses with “[Reserved].”

(k) Section 6.02 is hereby amended by deleting the instance of “(other than
pursuant to the Collateral Documents)” therein.

 

8



--------------------------------------------------------------------------------

(l) Section 6.03 is hereby amended in its entirety to read as follows:

 

  6.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than those that have already been obtained and are in full force and
effect.

(m) Section 6.19 is hereby deleted in its entirety and replaced with
“[Reserved.]”

(n) Section 6.21 is hereby amended in its entirety to read as follows:

 

  6.21 OFAC; Anti-Corruption Laws.

No Loan Party nor, to the knowledge of any Loan Party, any Related Party, (a) is
currently the subject of any Sanctions, (b) is located, organized or residing in
any Designated Jurisdiction or (c) is or has been (within the previous five
(5) years) engaged in any transaction with any Person who is now or was then the
subject of Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Credit Extension, nor the proceeds from any Credit Extension,
has been used, directly or indirectly, to lend, contribute, provide or has
otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender, MLPFS, the Administrative Agent, the L/C Issuer or
the Swing Line Lender) of Sanctions. The Loan Parties and their Subsidiaries
have conducted their business in all material respects in compliance with
applicable Anti-Corruption Laws and have instituted and maintained policies and
procedures designed to promote and achieve compliance with Anti-Corruption Laws.

(o) Section 7.02(b) is hereby amended to read as follows:

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and 7.01(b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(p) Section 7.07(b) is hereby deleted in its entirety and replaced with
“[Reserved.]”

(q) Section 7.14 is hereby amended to read as follows:

7.14 Anti-Corruption Laws. Conduct its businesses in compliance with applicable
Anti-Corruption Laws and maintain policies and procedures designed to promote
and achieve compliance with Anti-Corruption Laws.

(r) Section 7.15 is hereby deleted in its entirety.

(s) Section 8.01(b) is hereby amended to read as follows:

(b) Liens existing on the Closing Date and any renewals or extensions thereof;
provided that (i) the property covered thereby is not increased and (ii) any
Lien securing Indebtedness in excess of (x) $5,000,000 individually or
(y) $20,000,000 in the aggregate (when taken together with all other Liens
outstanding in reliance on this proviso that are not set forth on Schedule 8.01)
shall only be permitted to the extent such Lien is listed on Schedule 8.01;

 

9



--------------------------------------------------------------------------------

(t) Section 8.01(o) is hereby amended by deleting the instance of “not
constituting Collateral” therein.

(u) Section 8.02(i) is amended by (i) replacing the reference to “Section
8.06(d)” therein with “Section 8.06(g)” and (ii) replacing the reference to
“70%” therein with “80%”.

(v) The instance of “and” appearing in Section 8.02(m) is hereby removed, the
“.” at the end of Section 8.02(n) is replaced with “; and”, and a new
Section 8.02(o) is added to read as set forth below:

(o) to the extent constituting Investments, any Convertible Bond Hedge
Transactions, Capped Call Transactions and Warrant Transactions entered into in
connection with Convertible Bond Indebtedness.

(w) Section 8.03(g) is hereby amended to read as follows:

(g) secured Indebtedness; provided that no secured Indebtedness shall be
permitted to be incurred pursuant to this Section 8.03(g) if the incurrence of
such Indebtedness would cause the aggregate principal amount of outstanding
secured Indebtedness incurred pursuant to this Section 8.03(g) to exceed the
greater of (i) 5% of Consolidated Total Assets and (ii) $135,000,000, in each
case, as of the most recently ended fiscal year for which financial statements
have been delivered to the Administrative Agent in accordance with Section 7.01;

(x) Section 8.06 of the Credit Agreement is hereby amended to read as follows:

 

  8.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, except that:

(a) each Subsidiary may make Restricted Payments to Persons that own Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

(b) each Loan Party and each Subsidiary may declare and make dividend payments
or other distributions payable solely in common Equity Interests of such Person;

(c) the Foreign Subsidiary of a Loan Party that is party to a Permitted Repo
Transaction may declare and made dividend payments on its preferred Equity
Interests pursuant to the terms of such Permitted Repo Transaction;

(d) the Borrower may (i) enter into Capped Call Transactions, Convertible Bond
Hedge Transactions and Warrant Transactions in connection with the issuance of
Convertible Bond Indebtedness permitted under Section 8.03(f) and satisfy its
obligations to pay premiums upon entering into such transactions, and (ii) make
any payment in connection with any such Capped Call Transaction, Convertible
Bond Hedge Transaction or Warrant Transaction by (x) delivery of shares of the
Borrower’s common stock upon net share settlement thereof or (y) set-off and/or
payment of an early termination payment or similar payment thereunder upon any
early termination thereof, in each case made in the Borrower’s common stock;

 

10



--------------------------------------------------------------------------------

(e) the Borrower may issue shares of its common stock or make cash payments in
lieu of issuing fractional shares to satisfy obligations in respect of
Convertible Bond Indebtedness (including, for the avoidance of doubt, cash
payments in lieu of issuing fractional shares pursuant to the terms of any
related Capped Call Transaction, Convertible Bond Hedge Transaction or Warrant
Transaction);

(f) the Borrower may receive shares of its common stock on account of net share
settlements or terminations of any Convertible Bond Hedge Transactions or
Warrant Transactions entered into in connection with Convertible Bond
Indebtedness; and

(g) so long as (i) no Default exists immediately prior and after giving effect
thereto and (ii) the Borrower is in compliance with the financial covenants set
forth in Section 8.11 after giving effect to such Restricted Payments (or, in
the case of a dividend, upon the declaration thereof, so long as such dividend
is paid within forty-five days of the declaration thereof) on a Pro Forma Basis,
the Borrower may make other Restricted Payments; provided, that, if immediately
after giving effect to such Restricted Payment, the Consolidated Leverage Ratio
(calculated on a Pro Forma Basis after giving effect to such Restricted Payment)
is greater than 2.50 to 1.0, no such Restricted Payment shall be made to the
extent that the aggregate amount of all Restricted Payments made pursuant to
this Section 8.06(g) plus the aggregate amount of all Investments made pursuant
to Section 8.02(i) (other than Investments constituting performance (but not
payment) guaranties issued by a Loan Party for the benefit of a Subsidiary that
is not a Loan Party) exceeds the sum of (x) $100,000,000 plus (y) 80% of
Consolidated Net Income for the cumulative accounting period commencing with the
fiscal quarter ended December 29, 2012 through the fiscal quarter most recently
ended prior to the determination date for which financial statements have been
delivered to the Administrative Agent pursuant to Section 7.01 minus (z) the
Applicable Warrant Transaction Revolving Amount.

(y) Section 8.09 is hereby amended to read as follows:

 

  8.09 Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, or (v) act as a Loan Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (i) -
(iv) above) for (1) this Agreement and the other Loan Documents, (2) any
document or instrument governing Indebtedness incurred pursuant to
Section 8.03(e), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(3) any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien, (4) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 8.05, or otherwise arising in connection with a
transaction that would constitute a Change of Control upon the consummation
thereof, in each case, pending the consummation of such sale, or (5) customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses, joint venture agreements and similar agreements entered into
in the ordinary course of business, (6) restrictions applicable to Indebtedness,
assets or Equity Interests of a Person acquired by the Borrower or any
Subsidiary as in effect at the time of acquisition, so long as such restrictions
were not incurred in connection with, or in contemplation of, such acquisition,
including amendments to such instruments and refinancings

 

11



--------------------------------------------------------------------------------

of such Indebtedness, so long as the restrictions in such amendment or in the
instrument governing such refinancing Indebtedness (A) are no less favorable in
any material respect, when taken as a whole, to the Lenders than the
restrictions contained in the original instrument (as reasonably determined by
the Borrower in good faith) and (B) are not expanded to apply to any additional
Loan Parties or Subsidiaries, (7) an agreement governing Indebtedness incurred
pursuant to Section 8.03(f) or 8.03(g) if either (A) the Board of Directors of
the Borrower, or a duly constituted committee thereof, in its reasonable and
good faith judgment determines that (x) such encumbrances or restrictions will
not affect the ability of the Borrower to make principal, interest or fee
payments on the Obligations and any other Indebtedness that is an obligation of
the Borrower and (y) such encumbrances or restrictions are not less favorable in
any material respect to the Lenders than is customary in comparable financings
or agreements or (B) such Indebtedness is incurred by a Subsidiary that is not a
Loan Party; provided that (x) the aggregate amount of Indebtedness permitted
under this clause (B) shall not exceed $25,000,000 in the aggregate and (y) such
encumbrances or restrictions shall apply only to those Subsidiaries obligated on
such Indebtedness and the Subsidiaries of such Subsidiaries, or (8) existing
under, by reason of or with respect to Indebtedness or other agreements in
effect on the Closing Date and any amendments, modifications, restatements,
renewals, extensions, supplements, refundings, replacements or refinancings
thereof, provided that the encumbrances and restrictions in any such amendments,
modifications, restatements, renewals, extensions, supplements, refundings,
replacements or refinancings, taken as a whole, are no less favorable in any
material respect, than those contained in the Indebtedness or such other
agreements, as the case may be, as in effect on the Closing Date.

(z) Section 8.11(a) is hereby amended to read as follows:

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 2.75 to 1.0;
provided, however, in connection with any Permitted Acquisition for which the
purchase consideration equals or exceeds $250,000,000, if the Consolidated
Leverage Ratio would be greater than 2.50 to 1.0 but less than or equal to 3.00
to 1.0 after giving effect to such Permitted Acquisition on a Pro Forma Basis,
the otherwise applicable maximum Consolidated Leverage Ratio for each of the
four consecutive fiscal quarters, beginning with the fiscal quarter in which
such Permitted Acquisition occurs, shall, at the discretion of the Borrower, be
increased to 3.25 to 1.0; provided, further, that (i) the maximum Consolidated
Leverage Ratio shall revert to 2.75 to 1.0 at the end of such four fiscal
quarter period and (ii) after such reversion following the four fiscal quarter
period during an election by the Borrower to increase the maximum Consolidated
Leverage Ratio, the otherwise applicable Consolidated Leverage Ratio shall be in
effect for at least two consecutive fiscal quarters before the Borrower shall
again be able to elect to increase the maximum Consolidated Leverage Ratio
pursuant to this proviso. In the event the Borrower elects to increase the
Consolidated Leverage Ratio pursuant to this Section 8.11(a), the Borrower shall
notify the Administrative Agent in writing at such time as the applicable
Permitted Acquisition is consummated.

(aa) A new Section 8.19 is hereby added to read as follows:

8.19 Anti-Corruption Laws. Directly or indirectly use the proceeds of any Credit
Extension for any purpose which would breach applicable Anti-Corruption Laws.

 

12



--------------------------------------------------------------------------------

(bb) Section 9.01(b) is hereby amended to read as follows:

(b) Specific Covenants. Any Loan Party fails to perform or observe (i) any term,
covenant or agreement contained in Section 7.01, 7.02 or 7.03 (other than
Section 7.03(a)) and such failure continues for five Business Days, or (ii) any
term, covenant or agreement contained in any of 7.03(a), 7.05(a), 7.10 or 7.11,
or Article VIII; or

(cc) Section 9.01(e) is hereby amended to read as follows:

(e) Cross-Default. (i) Any Loan Party or any Material Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
of Indebtedness (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount,
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or (C) any other event occurs, in each
case, the effect of which non-payment, default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded (other than (1) any prepayment of
Indebtedness required in connection with a Disposition otherwise permitted
thereunder and (2) any conversion of Convertible Bond Indebtedness in accordance
with its terms unless such conversion results from any default or event of
default by any Loan Party or Material Subsidiary thereunder or a “change of
control”, “fundamental change” or similar occurrence thereunder); or (ii) there
occurs (A) under any Swap Contract, Convertible Bond Hedge Transaction or
Warrant Transaction an Early Termination Date (as defined in such Swap Contract,
Convertible Bond Hedge Transaction or Warrant Transaction) resulting from any
event of default under such Swap Contract, Convertible Bond Hedge Transaction or
Warrant Transaction as to which any Loan Party or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract, Convertible Bond Hedge
Transaction or Warrant Transaction) or (B) under any Swap Contract any
Termination Event (as so defined) under such Swap Contract as to which any Loan
Party or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by such Loan Party or such Subsidiary as
a result thereof is greater than the Threshold Amount (and, in the case of any
Convertible Bond Hedge Transaction or Warrant Transaction, the Swap Termination
Value cannot be satisfied by the issuance of common stock of the Borrower); or

(dd) Section 9.03 is hereby amended to read as follows:

 

  9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

13



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and (b) Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above

(ee) Section 10.01 is hereby amended by deleting the second paragraph thereof in
its entirety.

(ff) Section 10.03 is hereby amended by replacing the last paragraph thereof
with the following:

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, or (iv) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(gg) Section 10.10 is hereby amended to read as follows:

 

  10.10   Guaranty Matters.

Without limiting the provisions of Section 10.09, each of the Lenders and the
L/C Issuer irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Guarantor from its obligations under the Guaranty
if (i) such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents or (ii) such Person becomes an Immaterial
Subsidiary or an Excluded Subsidiary.

 

14



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 10.10.

(hh) Section 10.11 is hereby deleted in its entirety.

(ii) Section 11.01(a)(vi) is hereby deleted in its entirety and replaced with
“[reserved];”.

(jj) Section 11.02(c) is hereby amended to read as follows:

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet.

(kk) Section 11.02(e) is hereby amended by replacing the reference therein to
“or electronic” with “notices, “.

(ll) Section 11.17 is hereby amended to read as follows:

Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices,
Swingline Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

15



--------------------------------------------------------------------------------

(mm) Exhibit 1.01 is hereby deleted in its entirety.

(nn) Exhibits 7.02 and 7.13 are hereby amended in their entirety as set forth on
Exhibits 7.02 and 7.13 hereto, respectively.

2. Conditions Precedent. This Amendment shall be effective upon satisfaction or
waiver of the following conditions:

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrower, the Lenders and the Administrative Agent;

(b) The Administrative Agent shall have received satisfactory opinions of
counsel to the Borrower (which shall cover, among other things, authority,
legality, validity, binding effect and enforceability of the Amendment) and such
corporate resolutions, secretary’s certificates, incumbency certificates, good
standing certificates and other documents as the Administrative Agent shall
reasonably require;

(c) The Administrative Agent shall have received a certificate of the Borrower
certifying that there shall not have occurred since December 28, 2013 any event
or condition that has had or could be reasonably expected, either individually
or in the aggregate, to have a Material Adverse Effect;

(d) All accrued reasonable and documented fees and expenses of the
Administrative Agent and the Lenders (including the reasonable and documented
fees and expenses of Moore & Van Allen PLLC) shall have been paid.

3. Release.

(a) The Borrower represents and warrants to the Administrative Agent and the
Lenders that, as of the First Amendment Effective Date, each of Altos Design
Automation, Inc., a Delaware corporation, Azuro, Inc., a Delaware corporation,
Cadence Credit Corporation, a Delaware corporation, Cadence Design Systems
Leasing, Inc., a Delaware corporation, Chip Estimate Corporation, a Delaware
corporation, Daffodil Acquisition II, Inc., a Delaware corporation, Denali
Software, Inc., a California corporation, Quickturn Design Systems, Inc., a
Delaware corporation, Sigrity, Inc., a California corporation, Taray, Inc., a
California corporation, TVP I LLC, a Delaware corporation, TVP II LLC, a
Delaware corporation, Verisity Design, Inc., a California corporation (each, a
“Released Guarantor” and, collectively, the “Released Guarantors”), constitutes
an Immaterial Subsidiary under the Credit Agreement, and as such, is not
required to be a Guarantor under the Credit Agreement.

(b) The Administrative Agent and the Lenders, in reliance upon the
representations and warranties of the Borrower set forth in clause (a) above,
hereby agree that each Released Guarantor is hereby released from its
obligations under the Credit Agreement and each other Loan Document, including,
without limitation, Article IV of the Credit Agreement; and

(c) Effective as of the First Amendment Effective Date, the security interest
granted to the Administrative Agent under the Collateral Documents in any
Collateral owned by the Borrower and the Released Guarantors shall be
automatically released. The Administrative Agent agrees to deliver to the
Borrower the original stock certificates relating to all Pledged Equity (or lost
certificate affidavits in a form reasonably acceptable to the Borrower) and any
instruments pledged by the Borrower or such Released Guarantors that are in the
Administrative

 

16



--------------------------------------------------------------------------------

Agent’s possession and the Administrative Agent agrees to execute and/or deliver
to the Borrower, at the sole expense of the Borrower, any UCC-3 termination
statements, releases of other liens, discharges, terminations and other release
documentation reasonably requested by the Borrower in order to give evidence of
the release contemplated by this Section 3. On the First Amendment Effective
Date, the Administrative Agent authorizes the Borrower to file UCC-3 termination
statements with respect to the UCC financing statements filed by the
Administrative Agent referencing the Borrower and the Released Guarantors.

4. Miscellaneous.

(a) Except as expressly modified and amended in this Amendment, all of the
terms, provisions and conditions of the Credit Agreement, and the obligations of
the Loan Parties thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms. Any and all other documents heretofore, now or hereafter executed
and delivered pursuant to the terms of the Credit Agreement are hereby amended
so that any reference to the Credit Agreement shall mean a reference to the
Credit Agreement as amended hereby.

(b) The Borrowers hereby represents and warrants as follows:

(i) The Borrower has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

(ii) This Amendment has been duly executed and delivered by the Borrower and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(iii) No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment.

(c) The Borrower represents and warrants to the Lenders that after giving effect
to this Amendment (i) the representations and warranties of the Loan Parties set
forth in Article VI of the Credit Agreement and in each other Loan Document are
true and correct as of the date hereof with the same effect as if made on and as
of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date and (ii) no Default exists.

(d) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy or pdf shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.

(e) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[signature pages follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:     CADENCE DESIGN SYSTEMS, INC.,     a Delaware corporation     By:  

/s/ Geoffrey G. Ribar

    Name:   Geoffrey G. Ribar     Title:   Senior Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE     AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent
    By:  

/s/ Joan Mok

    Name:   Joan Mok     Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:  

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

  By:  

/s/ Patrick Martin

  Name:   Patrick Martin   Title:   Managing Director  

JPMORGAN CHASE BANK, N.A.,

as a Lender

  By:  

/s/ Caitlin Stewart

  Name:   Caitlin Stewart   Title:   Vice President  

MORGAN STANLEY BANK, N.A.,

as a Lender

  By:  

/s/ Jonathon Rauen

  Name:   Jonathon Rauen   Title:   Authorized Signatory  

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

  By:  

/s/ Adriana D. Collins

  Name:   Adriana D. Collins   Title:   Vice President  

MUFG UNION BANK, N.A.,

as a Lender

  By:  

/s/ Raed Alfayoumi

  Name:   Raed Alfayoumi   Title:   Director  

THE BANK OF NOVA SCOTIA,

as a Lender

  By:  

/s/ Winston Lua

  Name:   Winston Lua   Title:   Director  

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

  By:  

/s/ Monique Devlin

  Name:   Monique Devlin   Title:   Senior Vice President



--------------------------------------------------------------------------------

Exhibit 7.13

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”), dated as of             , 20    , is
by and between                     , a                      (the “Subsidiary”),
and BANK OF AMERICA, N.A., in its capacity as Administrative Agent under that
certain Credit Agreement (as it may be amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), dated as of
December 12, 2012, by and among Cadence Design Systems, Inc., a Delaware
corporation (the “Borrower”), the Guarantors, the Lenders and Bank of America,
N.A., as Administrative Agent. All of the defined terms in the Credit Agreement
are incorporated herein by reference.

The Loan Parties are required by Section 7.13 of the Credit Agreement to cause
the Subsidiary to become a “Guarantor”.

Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

1. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender and the Administrative Agent, as provided in Article IV of the Credit
Agreement, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.

2. The address of the Subsidiary for purposes of all notices and other
communications is                     ,                     , Attention of
                    (Facsimile No.                     ).

3. The Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the guaranty by the Subsidiary under Article IV of the Credit
Agreement upon the execution of this Agreement by the Subsidiary.

4. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

5. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Subsidiary has caused this Joinder Agreement to be duly
executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[SUBSIDIARY]

By:

 

 

Name:

 

Title:

 

 

Acknowledged and accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Exhibit 7.02

FORM OF COMPLIANCE CERTIFICATE

For the fiscal quarter ended                     , 20     (“Subject Period”).

I,                     , [Title] of Cadence Design Systems, Inc. (the
“Borrower”) hereby certify that, to the best of my knowledge and belief, with
respect to that certain Credit Agreement dated as of December 12, 2012 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”; all of the defined terms in the Credit Agreement are incorporated
herein by reference) among the Borrower, the Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent:

(b) The company-prepared financial statements which accompany this certificate
are true and correct in all material respects and have been prepared in
accordance with GAAP applied on a consistent basis, subject to changes resulting
from normal year-end audit adjustments and the absence of footnotes.

Since              (the date of the last similar certification, or, if none, the
Closing Date) no Default or Event of Default has occurred and is continuing
under the Credit Agreement;

Delivered herewith are detailed calculations demonstrating compliance by the
Loan Parties with the financial covenants contained in Section 8.11 of the
Credit Agreement as of the end of the fiscal period referred to above.

This              day of             , 20    .

 

CADENCE DESIGN SYSTEMS, INC., a Delaware corporation By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Attachment to Officer’s Certificate

Computation of Financial Covenants

 

I.    Section 8.11(a) – Consolidated Leverage Ratio.                    

A.          Consolidated Funded Indebtedness at end of Subject Period

     

  1.        as defined:

   $                                   

B.          Consolidated EBITDA for Subject Period

     

  1.        line II.A.14 below:

   $                                   

C.          Consolidated Leverage Ratio

     

  (Line I.A.1 divided by Line I.B.1):

                       to 1.00    Maximum Permitted:              2.751 to 1.00
II.    Section 8.11(b) –Consolidated Interest Coverage Ratio.      

A.          Consolidated EBITDA2 for Subject Period

     

  1.        Consolidated Net Income for Subject Period:

   $                                   

  2.        plus Consolidated Interest Charges for the Subject Period:

   $                                   

  3.        plus the provision for federal, state, local and foreign income
taxes payable for such period, including, without limitation, any franchise
taxes or other taxes based on income, profits or capital:

   $                                   

  4.        plus depreciation and amortization expense for the Subject Period:

   $                                   

  5.        plus non-cash stock compensation expense for the Subject Period:

   $                                   

  6.        plus restructuring expenses (not to exceed $35,000,000 in the
aggregate since December 12, 2012):

   $                                

 

1  To the extent included in Consolidated Net Income, the effect of purchase
accounting adjustments for Permitted Acquisitions, any non-cash gains or losses
from the mark-to-market of Swap Contracts and any currency translation gains and
losses shall be excluded from the calculation of Consolidated EBITDA

2  Maximum permitted Consolidated Leverage Ratio may be increased to 3.25x in
accordance with Section 8.11(a) of the Credit Agreement



--------------------------------------------------------------------------------

  

  7.        plus non-cash charges resulting from the application of FASB ASC 805
with respect to earn-outs incurred in connection with Permitted Acquisitions:

   $                     

  8.        plus losses resulting from the Disposition of assets outside of the
ordinary course of business, including, without limitation, any net loss from
discontinued operations and any net loss on the disposal of discontinued
operations:

   $                     

  9.        plus, to the extent not capitalized, expenses or charges related to
the closing of the Credit Agreement or any amendment or waiver related thereto:

   $                     

  10.      plus other non-cash expenses and charges (excluding write-downs of
accounts receivable and any other non-cash expenses to the extent representing
accruals of or reserves for cash expenses in any future period):

   $                     

  11.      plus the sum of (A) fees, expenses, premiums and other charges in
connection with the issuance or repayment of Indebtedness, the issuance of
Equity Interests, any refinancing transaction, amendment or other modification
of any debt instrument, the making of any Permitted Acquisition, or any
Disposition (other than a Disposition of an asset in the ordinary course of
business) to the extent permitted by the Credit Agreement, whether or not
consummated, (B) any losses attributable to the extinguishment of any
Indebtedness in respect of Swap Contracts and (C) other non-recurring cash
expenses and charges (the sum of which is not to exceed $25,000,000 for the
Subject Period):

   $                     

  12.      minus any gains resulting from the Disposition of assets outside of
the ordinary course of business, including, without limitation, any net income
or gain from discontinued operations and any net income or gain on the disposal
of discontinued operations:

   $                     

  13.      minus non-cash income or gains for the Subject Period:

   $                     

  14.      Consolidated EBITDA (total of lines 1-13):

   $                     

B.          Consolidated Interest Charges for the Subject Period:

       

  1.        as defined:

   $                  



--------------------------------------------------------------------------------

  

C.          Consolidated Interest Coverage Ratio

       

  (Line II.A.14 divided by Line II.B.1):

   _________  to 1.00    Minimum Required:              3.00  to 1.00